**789The petition for review is granted. Further action in this matter is deferred pending *822consideration and disposition of a related issue in People v. Cuen, S231107, and People v. Romanowski, S231405 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. **790CANTIL-SAKAUYE, C.J., WERDEGAR, CHIN, CORRIGAN, LIU, CUÉLLAR, and KRUGER, JJ., concur.